DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 31-34, 39-50 & 52-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (US 2002/01655900) in view of Mnozil et al. (US 2011/0196438).
Crowe et al. discloses:

31. A device (e.g., see Fig 1) for providing treatment by radiofrequency waves and electric current to a patient comprising: an applicator (e.g., element 1) comprising: at least one radiofrequency electrode (e.g., via the disclosed sets of electrode pads 4a-4d) configured to provide radiofrequency waves having a frequency (e.g., via the disclosed signal generator 2) configured to heat an adipose tissue within a body part of the patient; and at least one electrotherapy electrode (e.g., via the disclosed sets of electrode pads 4a-4d) configured to provide an electric current having a frequency in a range of 0.1 Hz to 200 Hz (e.g., via the disclosed signal generator 2) and cause contraction of a muscle of the body part of the patient; wherein the applicator is configured to be in a stationary position (e.g., via the disclosed garment keeping the electrodes in an uniform level of contact) during treatment and to be fixed in contact with a body of the patient {e.g., [0040]-[0045], [0067]-[0068] & (Figs 1-2ac)}.

32. The device of claim 31, wherein the applicator is configured to be fixed by a belt (e.g., via the disclosed garment being in the form of a banding system, [0068]).

33. The device of claim 32, wherein the belt is configured to encircle a treated body part of the patient [e.g., 0068].

34. The device of claim 33, wherein the device is configured to provide radiofrequency waves and electric current within the same treatment (e.g., [0040]-[0045]).


39. A device for providing treatment by radiofrequency waves and electric current to a patient comprising: a plurality of applicators configured to provide treatment energy comprising radiofrequency waves and electric current; wherein the radiofrequency waves have a frequency in a range of 0.1 MHz to 3.5 MHz; wherein the radiofrequency waves are configured to heat a body part of the patient; wherein the electric current has a frequency in a range of 0.1 Hz to 200 Hz; wherein the electric current is configured to cause a contraction of a muscle of the body part of the patient; wherein the plurality of applicators is configured to be in a stationary position during treatment in contact with a body of the patient; and wherein the plurality of applicators is configured to provide treatment energy comprising radiofrequency waves and electric current within the same treatment {e.g., [0040]-[0045], [0067]-[0068] & (Figs 1-2ac)}.

40.  The device of claim 39, wherein the plurality of applicators is fixed in contact with the body of the patient by a belt [e.g., 0068].

41. The device of claim 40, wherein the device further comprises a control unit configured to evaluate feedback information from one or more sensors and control at least one treatment parameter of the radiofrequency waves (e.g., via the disclosed monitor that is used as a safety feature, (e.g., [0083]-[0084] & [0090]).

42. The device of claim 41, wherein the plurality of applicators is configured to provide the radiofrequency waves simultaneously with the electric current (e.g., [0040]-[0045]).

43. The device of claim 41, wherein the plurality of applicators is configured to provide the radiofrequency waves sequentially with the electric current (e.g., [0040]-[0045]).

44. The device of claim 43, wherein at least one applicator of the plurality of applicators comprises a plurality of electrodes; and wherein the plurality of electrodes is configured to be switched (e.g., via the disclosed switching circuitry 5) between providing the radiofrequency waves and the electric current during the treatment (e.g., [0040]-[0045]).

45. The device of claim 41, wherein the plurality of applicators is configured to provide radiofrequency waves simultaneously (e.g., [0040]-[0045]).

46.  The device of claim 41, wherein the plurality of applicators is configured to provide electric current waves simultaneously (e.g., [0040]-[0045]).

47. A device for providing treatment by radiofrequency waves and electric current to a patient comprising: a belt (e.g., via the disclosed banding system) ; a plurality of applicators configured to provide treatment energy comprising radiofrequency waves and electric current, the first applicator of the plurality of applicators comprising: a plurality of electrodes configured to provide a first radiofrequency waves and a first electric current; wherein the first radiofrequency waves have a frequency and cause heating of a body part of the patient; and wherein the first electric current has a frequency in a range of 0.1 Hz to 200 Hz and causes a contraction of a muscle of the body part of the patient; wherein the plurality of applicators is configured to be in a stationary position during treatment and to be fixed in contact with the body part of the patient by the belt encircling the body part of the patient; and wherein the body part comprises abdomen, buttocks or arm {e.g., [0040]-[0045], [0067]-[0068] & (Figs 1-2ac)}.

48. The device of claim 47, wherein the belt comprises a textile or a polymeric sheet [e.g., 0068].

49. The device of claim 48, wherein the plurality of applicators further comprises a second applicator (e.g., via the disclosed sets of electrode pads 4a-4d), wherein the second applicator is configured to provide a second radiofrequency waves and a second electric current; wherein the first radiofrequency waves and the first electric current from the first applicator and the second radiofrequency waves and the second electric current from the second applicator are provided within the same treatment (e.g., [0040]-[0045]).

50. The device of claim 49, wherein the plurality of electrodes of the first applicator is configured to be switched (e.g., via the disclosed switching circuity 5) between providing the first radiofrequency waves and the first electric current during the same treatment (e.g., [0040]-[0045]).


52. The device of claim 51, wherein each applicator of the plurality of applicators communicates with the control unit by a cable (e.g., via the disclosed conductor, [0067]).

53, (New) The device of claim 52, wherein the control unit is configured to recognize a type of an applicator connected by the cable (e.g., [0083]-[0084]).

54. A method of treating a patient by radiofrequency waves and electrotherapy comprising: attaching a plurality of applicators into a stationary position in contact with a body part of the patient by a belt;
wherein a first applicator from the plurality of applicators comprises a plurality of electrodes; providing radiofrequency waves and an electric current by the plurality of electrodes; applying the radiofrequency waves having a frequency and heating the body part; applying the electric current having a frequency in a range of 0.1 Hz to 200 Hz and causing a muscle contraction to increase a tone of the muscle within the body part; wherein the body part comprises at least one of abdomen, buttock, saddlebags, love handles or arm {e.g., [0040]-[0045], [0067]-[0068] & (Figs 1-2ac)}.

55.  The method of claim 54, further comprising providing heating of an adipose tissue by application of the radiofrequency waves within the body part of the patient; wherein an energy flux density of the radiofrequency waves is in a range of 0.01 mW/mm² to 2 W/mm² (e.g., [0041]-[0044] & [0057]-[0058]).

56. The method of claim 55, further comprising increasing blood flow circulation within the body part of the patient by application of the electric current; wherein the electric current is applied either as alternating electric current having a current density in a range of range of 0.1 mA-cm and 30 mA-cm² or as a direct electric current having a current density in a range of range of 0.05 mA-cm² and 3 mA-cm² (e.g., [0041]-[0044] & [0057]-[0058]).

57. The method of claim 56, further comprising evaluating a feedback (e.g., via the disclosed monitors) from one or more sensors by a control unit; and controlling at least one of therapy time, frequency of radiofrequency waves, frequency of electric current, shape of pulses of electric current or controlling switching of the plurality of electrodes by the control unit (e.g., [0083]-[0084] & [0090]).

58. The method of claim 57, further comprising monitoring a contact of the first applicator with the patient by a contact sensor; and changing parameters of the electric current by a control unit according to feedback from the contact sensor (e.g., [0083]-[0084] & [0090]).

59. The method of claim 58, wherein the device further comprises a control unit configured to control the plurality of electrodes to provide a treatment protocol (e.g., [0083]-[0084] & [0090]).

60. The method of claim 59, wherein the muscle is the gluteus maximus, gluteus medius, gluteus minimus, abdominal internal oblique muscle, abdominal external oblique muscle, transverse abdominal muscle or pyramidalis muscle {e.g., [0057]-[0058] & (Fig 3a)}.

	Crowe et al. discloses the claimed invention having a device and a method of treating a patient by radiofrequency waves and electrotherapy comprising an applicator further comprising at least one radiofrequency electrode configured to provide radiofrequency waves having a frequency in a range to configured to heat adipose tissue within a body part of a patient except wherein said frequency range is of 0.1 MHz to 3.5 MHz.  Mnozil et al. teaches that it is known to use a device for subcutaneous adipose tissue skin treatment that applies both radiofrequency energy and ultrasound energy from an electrode, wherein the radio frequency energy provided is about 2 MHz {e.g., (abstract), (claims) & [0004]-[0007]}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and method as taught by Crowe et al. with the means of providing radio frequency energy of about 2 MHz as taught by Mnozil et al. since such a modification would provide the  method of treating a patient by radiofrequency waves and electrotherapy comprising an applicator further comprising at least one radiofrequency electrode configured to provide radiofrequency waves having a frequency in a range to configured to heat adipose tissue within a body part of a patient wherein said frequency range is of 0.1 MHz to 3.5 MHz for providing the predictable results pertaining to effectively deliver therapeutic effects to adipose tissue without damaging the superficial layer of the skin {e.g., Mnozil, (abstract), (claims) & [0004]-[0007]}.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 31-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed May 10, 2022, with respect to the claim objections have been fully considered and are persuasive and have been withdrawn.
Applicant's arguments filed May 10, 2022 in respect to the double patenting rejection have been fully considered but they are not persuasive. The examiner maintains the original non-statutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792